2015 UT App 9
_________________________________________________________

               THE UTAH COURT OF APPEALS

             STATE OF UTAH, IN THE INTEREST OF O.T.,
             A PERSON UNDER EIGHTEEN YEARS OF AGE.


                             C.H.,
                           Appellant,
                               v.
                         STATE OF UTAH,
                           Appellee.

                       Per Curiam Decision
                         No. 20141016-CA
                       Filed January 8, 2015

       Third District Juvenile Court, Salt Lake Department
               The Honorable James R. Michie Jr.
                           No. 1086165

              Julie George, Attorney for Appellant

            Jeannine P. Timothy, Guardian ad Litem

        Before JUDGES GREGORY K. ORME, JAMES Z. DAVIS,
                 and MICHELE M. CHRISTIANSEN.


PER CURIAM:

¶1    C.H. (Father) appeals the termination of his parental rights.
We affirm.

¶2     “[I]n order to overturn the juvenile court’s decision, the
result must be against the clear weight of the evidence or leave the
appellate court with a firm and definite conviction that a mistake
has been made.” In re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435 (citation
and internal quotation marks omitted). We “review the juvenile
court’s factual findings based upon the clearly erroneous
                              In re O.T.


standard.” In re E.R., 2001 UT App 66, ¶ 11, 21 P.3d 680. A finding
of fact is clearly erroneous when, in light of the evidence
supporting the finding, it is against the clear weight of the
evidence. See id. Therefore, “[w]hen a foundation for the court’s
decision exists in the evidence, an appellate court may not engage
in a reweighing of the evidence.” In re B.R., 2007 UT 82, ¶ 12.

¶3      Pursuant to Utah Code section 78A-6-507, the finding of a
single enumerated ground will support the termination of parental
rights. See Utah Code Ann. § 78A-6-507 (LexisNexis 2012).
Therefore, it is sufficient if the evidence supports any of the
grounds for termination found by the juvenile court. The juvenile
court found that Father neglected O.T. See id. § 78A-6-507(1)(b). The
court also found that Father was an unfit or incompetent parent.
See id. § 78A-6-507(1)(c). The court further found that O.T. was
being cared for in an out-of-home placement; that Father had
substantially neglected, willfully refused, or had been unable or
unwilling to remedy the circumstances that caused the child to be
in an out-of-home placement; and there was is a substantial
likelihood that Father would not be capable of exercising proper
and effective parental care in the near future. See id. § 78A-6-
507(1)(d). The court found, as an additional ground for termination,
that Father had experienced a failure of parental adjustment. See id.
§ 78A-6-507(1)(e). Finally, the court found that it was in the best
interest of O.T. to terminate Father’s parental rights, see id. § 78A-6-
506(3), and that the Division of Child and Family Services made
reasonable and appropriate efforts to provide services to Father in
an attempt at reunification, see id. § 78A-6-507(3)(a).

¶4     Father does not challenge the sufficiency of the evidence to
support any of the findings made by the juvenile court. He
concedes that he cannot “point to any fact to show the court
engaged in any abuse of discretion.” However, Father contends
that the juvenile court “did not give[] sufficient weight to his early
success in drug treatment, his ability to maintain employment, look
for housing and test clean for drugs.” Father contends that the
juvenile court “put too much emphasis on negative aspects of the




20141016-CA                        2                   2015 UT App 9
                             In re O.T.


case and not enough on the positive things that father had done to
change his life.” However, on appeal, we cannot engage in a
reweighing of the evidence. See In re B.R., 2007 UT 82, ¶ 12 (“When
a foundation for the court’s decision exists in the evidence, an
appellate court may not engage in a reweighing of the evidence.”).
Father did not start drug treatment until six months after removal
of his child. He progressed to a point in residential treatment where
a trial home placement was scheduled, but he engaged in activities
that resulted in his discharge from treatment and the cancellation
of the trial home placement. Furthermore, Father acknowledges
that he remains incarcerated and cannot regain custody of his child.
He instead seeks a continuation of services for an additional sixty
days after he is released from incarceration. Father has not
demonstrated that the findings of fact are clearly erroneous or that
the juvenile court’s decision does not have a foundation in the
evidence.

¶5    Because “a foundation for the court’s decision exists in the
evidence,”we affirm the juvenile court’s order terminating Father’s
parental rights. See id.




20141016-CA                      3                   2015 UT App 9